Citation Nr: 0017685	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.  

This matter arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for service connection for PTSD on the merits.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution. 


REMAND

As a preliminary matter, the Board notes that a November 1985 
rating decision by the RO denied the veteran's claim for 
service connection for PTSD.  The veteran was informed of his 
appellate rights, and submitted a timely notice of 
disagreement.  A statement of the case dated in December 1985 
was issued, and the veteran requested a personal hearing.  
However, he failed to appear at the first scheduled hearing 
in January 1986, and after requesting an alternate hearing 
date, failed to appear at the rescheduled hearing in March 
1986 without explanation or notice.  Accordingly, the 
November 1985 rating decision became final as outlined in 
38 U.S.C.A. § 7105 (West 1991) when the veteran failed to 
perfect his appeal of that decision within the statutory time 
limit.  As such, his claim for service connection for PTSD 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

In March 1998, a letter was received from the veteran 
indicating that he wished to pursue a claim for service 
connection for PTSD.  In support of that claim, the veteran, 
who served in Vietnam from June 1970 to January 1971, 
submitted a statement dated in June 1998 in which he claimed 
that the death of his brother in Vietnam in January 1972 
resulted in survivor guilt and other psychiatric problems.  
The veteran underwent a VA rating examination in August 1998, 
and his claim was denied by a September 1998 rating decision.  
The RO failed to consider the issue on the basis of whether 
new and material evidence had been submitted, but rather, 
decided the issue on the merits.  This appeal followed.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.

However, before the Board can make a determination as to 
whether new and material evidence has been submitted to 
reopen the veteran's clam of entitlement to service 
connection for PTSD, the Board finds that there are VA 
records which must be obtained by the RO.  The Board notes 
that in the June 1998 statement submitted by the veteran, he 
also indicated that he had received treatment at the VA 
Medical Center (VAMC) in Indianapolis for over 20 years for 
issues relating to his brother's death in Vietnam.  However, 
it does not appear from the record that the RO has requested 
such records.  The veteran later stated at a VA examination 
in August 1998 that he had not received any VA treatment in 
five years.  However, the question in this case is whether 
new and material evidence has been presented since November 
1985.  Since the basis of the recent denial is that the 
veteran does not have a recent diagnosis of PTSD based on the 
only newly submitted medical evidence, such VA records may be 
important to a disposition in this case.  Moreover, the Board 
notes that the Court has held that VA has constructive 
knowledge of medical records generated by its agency, and 
that VA is obligated to obtain any such pertinent treatment 
records, as well as other records of which the VA was 
notified.  See Bell v. Derwinski, 2 Vet. App. 611, 612- 613 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 
(1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Therefore, the RO should ensure that all pertinent records of 
VA treatment for the veteran are obtained and associated with 
his claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's VA 
treatment records from the Indianapolis 
VAMC not already of record, and associate 
them with the claims file.

2.  The RO should then determine whether 
additional development is necessary in 
light of these treatment records.  If so, 
all such development should be 
accomplished.

3.  When the RO is satisfied that the 
record is complete and that all necessary 
development has been accomplished, the 
claim should be adjudicated on the basis 
of all relevant evidence of record, as 
well as application of relevant laws and 
regulations.  If any determination 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case, and afforded the 
appropriate time period in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).

 

